t c memo united_states tax_court jon l stolte and esther j stolte petitioners v commissioner of internal revenue respondent docket no filed date robert c zack and eric t weiss for petitioners alexandra be nicholaides for respondent memorandum opinion laro judge petitioners petitioned the court on date to redetermine respondent's determination of deficiencies in petitioners' federal_income_tax for through by notice_of_deficiency dated date respondent determined petitioners had unreported income resulting from payments petitioner jon l stolte’ received under two disability policies the resulting deficiencies in income_tax additions to tax and penalties are as follows additions to tax penalty year deficiency sec_6653 sec_6661 sec_6662 dollar_figure s624 dollar_figure big_number big_number big_number dollar_figure big_number big_number after concessions by petitioners the sole issue for decision is whether certain payments received by petitioner may be excluded from petitioners' gross_income under sec_105 we hold they may unless otherwise stated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure background some of the facts are stipulated and are so found petitioners resided in bloomfield hills michigan when they filed their petition petitioner i sec_64 years old and received his license as a medical doctor in petitioner practiced medicine as an employee of his wholly owned corporation jon l stolte m d p c p c from through during most of ‘all singular references to petitioner are to petitioner jon l stolte unless otherwise indicated petitioner esther j stolte is a party to this proceeding due to filing a joint federal_income_tax return with petitioner his career he specialized in general surgery but also practiced general medicine petitioner served as deputy medical examiner for the county from to where his duties included examining deceased bodies and signing death certificates in the early 1970's the p c purchased two disability policies for petitioner and paid all premiums on behalf of petitioner one policy was issued by the monarch life_insurance_company monarch policy which policy provided generally five different benefit payments based on the type of disability disability payment blindness loss of extremities’ dollar_figure loss of sight speech hearing or extremities dollar_figure month for life total disability from transplant dollar_figure month for up to months the monarch policy provided that if petitioner hada sickness or injury that resulted in total and irrevocable loss of the use of both hands both feet or a hand and a foot through severance or otherwise then in addition to other_benefits payable petitioner would receive the dollar_figure benefit this benefit was payable even if petitioner could still engage in his regular occupation and even if he did not require regular attendance of a physician total disability before age from sickness dollar_figure month for life from ages minimum dollar_figure or dollar_figure month whichever is greater total disability before age from accident dollar_figure month for life after age dollar_figure the dollar_figure per month figure was fixed as of the time the policy was issued except that it may be adjusted by a cost-of-living factor under the monarch policy total disability is defined as a sickness or injury requiring regular attendance of a licensed physician and benefits are payable as long as petitioner is unable to engage in his regular profession as a general surgeon the monarch policy contemplates that petitioner is allowed to train for or engage in any other occupation or profession the other policy was a group hospital indemnity policy issued by the provident life and accident insurance_company provident policy which policy provided for payments under the circumstances set forth in the policy which payments varied with the type of illness or disability in the early 1980's petitioner suffered from extreme fatigue recurrent abdominal pain and flulike symptoms which were ultimately diagnosed as chronic fatigue syndrome in petitioner was diagnosed with a cancerous disease of the lymph glands commonly known as hodgkin's disease petitioner began receiving chemotherapy which continued for approximately months during chemotherapy petitioner underwent two surgeries for an obstruction of the bowel petitioner's cancer is in remission but the chemotherapy immediately caused petitioner to suffer peripheral nerve damage in his hands legs and feet known as polyneuropathy petitioner experienced and continues to experience numbness weakness and quivering of the muscles in his hands legs and feet this condition has led to atrophy of the muscles and permanent nerve damage petitioner experiences burning in his hands and feet and is unable to stand for extended periods or grasp and hold objects during the severity of this condition caused petitioner to fall and break his hip petitioner's condition has deteriorated rapidly since leaving him frail and weak his condition has been so debilitating that he no longer lives a normal lifestyle and is unable to enjoy most activities in which he previously engaged petitioner's condition leaves him too exhausted to be productive during his days and he spends most of his time resting his prognosis is poor since petitioner has been unable to practice as a general surgeon due to the polyneuropathy he suffers in petitioner returned to work as a general practitioner on a very limited basis acting as a primary care doctor for a small number of health_maintenance_organization patients and spending only a few hours a week at his office petitioner continued working in this limited capacity throughout the years in issue and did a small amount of medical consulting work petitioner's polyneuropathy rendered him unable to drive and he relied on his wife for transportation with her help he was able to continue his work as the deputy medical examiner the p c reported gross_receipts from through ranging from dollar_figure to dollar_figure these receipts represented payments from petitioner's various medical services and largely related to amounts collected for services rendered prior to petitioner received benefits under the provident policy in and in the amounts of dollar_figure and dollar_figure respectively these amounts were calculated in accordance with the above table and were based upon the specific type of injury suffered by petitioner petitioner was considered disabled under the monarch policy from forward he received benefits under the monarch policy in and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively these amounts represented the maximum benefit of dollar_figure per month ’ -the daily indemnity amount for each day petitioner was confined in the hospital due to cancer under the provident policy is percent of dollar_figure or dollar_figure per day in petitioner was confined ina hospital for dollar_figure days and in was confined for days the dollar_figure figure was adjusted each year for a cost-of- living factor petitioners did not report any of these disability payments on their return for or respondent determined that the payments received by petitioner under the monarch policy and the provident policy were includable in income discussion we must decide whether petitioner who suffers from a debilitating physical condition is eligible for the tax_benefit congress intended to confer upon those whose quality of life has been significantly lessened by a severe and permanent physical injury petitioner contends that the disability payments at issue are excludable from his gross_income because they constituted payment for the permanent loss or loss of use of a member or function of the body in that petitioner has permanently lost the use of the function of his hands feet and legs and the payments were computed with reference to the nature of the injury without regard to the period petitioner was absent from work respondent in contrast argues the payments received by petitioner under the monarch policy do not satisfy either of the conditions imposed by sec_105 that the payments received under the provident policy do not satisfy the first condition of sec_105 and that the payments under both policies must therefore be included in petitioner’s gross_income we disagree sec_105 provides in general that amounts received by an employee under accident and health_plans funded by the employer are included in the employee’s gross_income sec_105 however provides an exception to the general_rule c payments unrelated to absence from work --gross income does not include amounts referred to in subsection a to the extent such amounts--- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work as to the first element of sec_105 injuries encompassed by the statute fall into three categories the permanent loss or loss of use of a member of the body the permanent loss or loss of use of a function of the body and permanent disfigurement the third category is inapplicable because it refers only to external bodily appearance petitioner must fall under one of the first two categories to prevail petitioner bears the burden of disproving respondent’s with respect to the provident policy the parties stipulate and respondent concedes that the second element of sec_105 relating to whether payments are based on the type of injury and unrelated to absence from work is satisfied determination see rule a 290_us_111 injuries included in the first two categories are described in sec_1_105-3 income_tax regs which provides in pertinent part for purposes of sec_105 loss or loss of use of a member or function of the body includes the loss or loss of use of an appendage of the body the loss of an eye the loss of substantially_all of the vision of an eye and the loss of substantially_all of the hearing in one or both ears the term member was intended to cover loss of extremities such as arms legs or loss of bodily function see 72_tc_715 regarding loss of bodily function we look to whether petitioner's condition has left him effectively without the use of his hands legs and feet as opposed to whether his use is partially impaired see hines v commissioner supra in hines v commissioner supra we considered the application of sec_105 to a pilot who suffered a heart attack and lost the use of a portion of his heart the taxpayer was barred by faa regulations from returning to his employment we considered the function of the heart as a circulatory organ and concluded petitioner's heart is now functioning normally in that respect and that petitioner is now leading a normal life and he may well live out a normal life span in spite of increased risk hines v commissioner supra pincite we held the injury to the taxpayer’s heart was not the loss of a body function and was not of the type envisaged by sec_105 the facts of this case are materially distinguishable from those in hines and we hold the impairment petitioner suffers in his hands legs and feet due to polyneuropathy is tantamount to the loss of a member or a body function within the meaning of sec_105 unlike the taxpayer's heart in hines petitioner's arms legs and feet have not functioned normally since he began chemotherapy petitioner's hands and legs fail him frequently and unexpectedly and he can barely hold objects or stand for any significant period of time we find the negative impact on petitioner's quality of life to be of sucha degree as rises to the level of severity contemplated by congress in sec_105 respondent argues petitioner has merely lost his ability to function as a general surgeon and that loss of earning capacity is not equivalent to loss of a body function see hines v commissioner supra west v commissioner tcmemo_1992_617 while we agree with this legal proposition we disagree with ‘tn 72_tc_715 we recognized the congressional intent of sec_105 was to provide a tax_benefit to one who receives a severe physical injury which permanently and significantly lessens the quality of life which he had enjoyed prior to the injury respondent's analysis of the facts we listened to petitioner's credible testimony about his condition from forward and reviewed documentary_evidence of petitioner's condition which evidence included several letters from physicians who examined petitioner at relevant times ’ we are convinced that petitioner's condition is severe and permanent and has left him without functional use of his hands legs and feet petitioner's polyneuropathy robbed him not only of his ability to function as a general surgeon but also of his ability to lead the life he enjoyed before his condition see eg maller v commissioner tcmemo_1984_614 wherein the parties stipulated loss of sight was loss of a body function berner v united_states ustc par w d pa wherein taxpayer's loss of virtually all respiratory function was loss of a body function petitioner has satisfied the first element of sec_105 the parties stipulated the second element of sec_105 c for the provident policy regarding the monarch policy the payments must be computed with regard to the nature of the injury and must not be computed with regard to the period the employee is absent from work see sec_105 hines v we also observed petitioner at trial and noted his weak condition and difficulty moving around while the trial was several years after the years in issue we conclude based upon this record that petitioner's condition was substantially_similar during the years in issue commissioner supra berman v commissioner tcmemo_1989_654 affd 925_f2d_936 6th cir the monarch policy provides at least five different payment categories based upon the type of injury suffered it is not related to the period of time petitioner is absent from work as the policy contemplates that petitioner may engage in any employment or occupation while disabled as a general surgeon the facts of this case are distinguishable from those cited by respondent see eg west v commissioner supra benefits determined by years of benefit credit berman v commissioner supra benefits determined by salary and years_of_service beisler v commissioner tcmemo_1985_25 affd 814_f2d_1304 9th cir benefits determined solely by reference to years in the nfl we hold petitioner has satisfied the second element of sec_105 for the monarch policy in reaching our holdings herein we have considered each argument made by the parties and to the extent not discussed above find those arguments to be irrelevant or without merit due to concessions of the parties decision will be entered under rule
